Filed 6/9/21 P. v. J.B. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081287
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. 15CEJ600281-6)
                    v.

 J.B.,                                                                                    OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Mary Dolas,
Judge.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, Amanda D. Cary and Jennifer Oleksa, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
       On April 16, 2019, the Fresno County District Attorney filed a juvenile wardship
petition alleging that J.B., a minor, committed four counts of second degree robbery (Pen.
Code, § 211 [counts 1–4]).1 As to each count, the petition alleged that he personally used
a deadly and dangerous weapon in the commission of the offense (§ 12022, subd. (b)(1)).
On December 16, 2019, following a contested jurisdiction hearing, the juvenile court
found not true the robbery allegation on count 1; found true the robbery allegations on
counts 2 through 4; and found not true the deadly and dangerous weapon allegations. At
a May 4, 2020 disposition hearing, the court ordered that J.B. would remain a ward of the
court and under the supervision of the probation department until November 4, 2021. He
was committed to the New Horizons program for 365 days.
       J.B. makes two contentions on appeal. First, the juvenile court “erred in finding
[he] was one of the robbers in question .…” (Capitalization omitted.) Second, the court
“erroneously and prejudicially granted the prosecution’s request for five additional days
in which to prepare for [the] adjudication.” (Capitalization omitted.) We conclude:
(1) substantial evidence supported the court’s robbery findings on counts 2 through 4;
and (2) the purported five-day delay in the adjudication did not result in a miscarriage of
justice.
                                 STATEMENT OF FACTS
I.     Robbery of Palm Bluffs Liquor (Count 2)
       On January 26, 2019, at approximately 10:20 p.m., cashier Harman V. and a
coworker were stocking items at Palm Bluffs Liquor when two masked males entered the
store. Harman recalled that one of the culprits “was wearing jeans that were kind of like
a red color.” Both carried what appeared to be handguns with “silver top[s]” and black
“bottom[s].” The culprits threatened to shoot the employees and demanded money.



1      Unless otherwise indicated, subsequent statutory citations refer to the Penal Code.


                                               2.
Harman opened the register and handed over cash and lottery tickets. After the culprits
left, Harman called 911.
       The store’s surveillance cameras recorded the robbery. The footage showed that
one of the robbers wore a white mask; a “dark colored hoodie”; tan boots “with white
soles all the way around”; and pants that were “a blueish [sic] color toward the top” and
“maroon reddish” from “midthigh to below the knees” “with some tears in them in the
thigh area and knee area.” He also had what appeared to be a semiautomatic handgun
with a “[s]ilver top slide area” and black “handle portion.” Other footage showed that a
woman had entered and “looked through all the store” about 10 minutes before the
robbery.
       On January 27, 2019, at approximately 12:30 p.m., some of the stolen lottery
tickets were scanned at EZ Mart Liquor. At that time, the store’s surveillance camera
captured a female driver and a male passenger exiting a Honda Civic and entering the
premises. A license plate search revealed that the vehicle was registered to Michelle
Sanchez. Law enforcement procured Sanchez’s California Department of Motor
Vehicles (DMV) photograph and confirmed that she was the same woman seen in Palm
Bluffs Liquor’s and EZ Mart Liquor’s video recordings. The male passenger was
identified as G.G., a minor.
       On January 31, 2019, after a warrant was obtained, a tracking device was planted
on Sanchez’s Honda.
II.    Robbery of Bullard Avenue 7-Eleven (Count 3)
       On February 3, 2019, Christopher V. was working the graveyard shift at the 7-
Eleven located on the corner of Bullard and Palm Avenues. At approximately 4:00 a.m.,
he was making coffee in the back of the store when he “heard some commotion.”
Christopher, who “thought maybe someone was just looking for the clerk,” “yelled back”
“to let them know” where he was. To his surprise, three “dark skinned” males in masks
confronted him. One carried what appeared to be “a longer rifle” and the other two

                                            3.
carried what appeared to be handguns. They threatened to shoot Christopher “on several
occasions” and forced him to open the register. The culprits took money, lottery tickets,
and cigarettes. After they fled, Christopher called 911.
       The store’s surveillance cameras recorded the robbery. The footage showed that
one of the robbers covered his face with a red cloth and wore a “blue Champion jacket,”
“blue latex gloves,” “some sort of dark pants,” and “tan boots with white soles.” He also
had what appeared to be “a black and silver semi-auto handgun,” which was “very
similar” to the one used during the Palm Bluffs Liquor robbery.
       At the time of the robbery, data from the tracking device disclosed that Sanchez’s
Honda was parked on Celeste Avenue, “two streets south” of the 7-Eleven, for about
“eight minutes and one second.” Later, an officer recovered three unopened cigarette
packs near this location.
III.   Robbery of Shaw Avenue 7-Eleven (Count 4)
       On February 3, 2019, Shelby H. was working the graveyard shift at the 7-Eleven
located on the corner of Shaw and Maroa Avenues. At approximately 4:20 a.m., she was
in the back of the store when three “dark skinned” males in masks entered the
establishment. Shelby recalled that one of them wielded “a silver handgun” that “almost
looked painted,” leading her to believe “it was fake.” Another had “an AK style knock
off.” At least one of the culprits “had blue gloves on.” As the trio were “moving
[Shelby] up the aisle,” “the handgun was put on the back of [her] head.” Upon contact,
“the barrel depressed” and Shelby heard “a plastic noise.” The culprits took money,
lottery tickets, and tobacco products. After they left, Shelby called 911.
       The store’s surveillance cameras recorded the robbery. The footage showed that
the three males wore the same clothing as the perpetrators who had robbed the Bullard
Avenue 7-Eleven.




                                             4.
      At the time of the robbery, data from the tracking device disclosed that Sanchez’s
Honda was parked on Maroa Avenue “just south of” Shaw Avenue for “5 minutes and 36
seconds.” A $5 bill was found in a puddle of water near this location.
      Following the robbery, data from the tracking device disclosed that Sanchez’s car
went to a residence on Grant Avenue. Thereafter, it ended up at a residence on San Pablo
Avenue. DMV registration records confirmed that Sanchez lived at the San Pablo
Avenue residence.
IV.   Police Surveillance
      Detective Xiong of the Fresno Police Department conducted surveillance of the
Grant Avenue residence starting around noontime on February 3, 2019. He initially
observed a “dark grey” Ford F-150 parked in front of a Toyota Yaris. Xiong then saw
two Black women leaving the residence, loading a laundry basket and “a couple
backpacks” into the Toyota, and entering the car. A male got out of the Ford, conversed
with the woman sitting in the driver’s seat of the Toyota, and entered the residence. The
Toyota then drove away. The male came out of the residence and returned to the Ford.
Afterward, a second male got out of the truck. Xiong testified:

              “So I observed a subject walking out into the intersection and just
      the way he was acting was strange. And that obviously caught my
      attention. He walked into the center of the intersection, started looking
      around kind of north/south, in all directions. And then it almost appeared
      like he was looking towards me also.”
Xiong photographed the second male, who was wearing “burgundy colored pants.” He
later identified this individual as J.B. based on a prior mugshot. Xiong also watched
Palm Bluffs Liquor’s footage and verified that one of the robbers had worn the same
unique pants.
      Law enforcement records indicated that J.B. lived at the Grant Avenue residence.




                                            5.
V.     Arrests and Searches
       Warrants were issued for the arrests of Sanchez and J.B. and for the searches of
their respective dwellings. On February 5, 2019, Sanchez was arrested at the San Pablo
Avenue residence. Inside her home, officers found her cell phone, a $20 bill, lottery
tickets, a lottery claim form, tobacco products, airsoft pellets, CO2 cartridges, “packaging
which appear to belong to airsoft style gun,” and a loaded handgun magazine. A
photograph of J.B. and G.G. that was extracted from Sanchez’s cell phone was “taken or
modified” on January 26, 2019 at 7:48 p.m. Inside her Honda, which had been parked in
the carport, officers found a backpack, a blue Champion jacket, and additional lottery
tickets, which were confirmed to have been the ones taken during the Bullard Avenue 7-
Eleven robbery.
       On February 5, 2019, officers outside the Grant Avenue residence announced their
presence via loudspeaker and repeatedly instructed J.B. and any other occupants to come
out. Two women—including J.B.’s mother—appeared at the front door, but “they were
not very cooperative” and “weren’t exiting.” Meanwhile, Officer Sullivan of the Fresno
Police Department’s K9 unit, was in “a rear perimeter position” when he observed J.B.
“com[ing] up to the fence line,” “put]ting] his head up over the fence,” “look[ing] down
at [him] in the alleyway,” and “[going] back to where [he] couldn’t see him anymore.”
Eventually, officers were able to go inside the residence, but they could not find J.B. A
neighbor subsequently reported that “she had found blood in her backyard and believed
someone had gotten into her garage.” Sullivan, his canine, and other officers went to the
neighbor’s garage. Before entering, Sullivan identified himself and announced that he
“was going to use [his] dog to search.” He then heard J.B. stating that he “was inside the
garage,” “was stuck inside a dryer,” “was giving up,” and “needed help to get out.” J.B.,
who exhibited cuts on his hand, was apprehended.
       After J.B. was taken into custody, officers searched the Grant Avenue residence.
In the living room, there were “tan Jordan shoes”; lottery tickets “pretty much

                                             6.
everywhere”; an “AK style airsoft,” and a replica semiautomatic handgun with a silver
“metal” “slide portion” and “plastic material bottom.” In the southwest bedroom, there
were “tan Nikes”; “purple burgundy colored pants”; a “black plastic bag” containing “a
bunch of shredded up tobacco products” and three “light blue rubber gloves”; tobacco
products on the windowsill, all of which except one were unopened; “a lot of” lottery
tickets; a loaded gun; and an identification card belonging to a male other than J.B.
Xiong, who participated in the search, confirmed that the pants were the same ones J.B.
was wearing at the time of the February 3, 2019 surveillance. In the southeast bedroom,
there were female clothing, an identification card belonging to a woman, and a black
airsoft gun. In a hallway, there was a backpack containing tobacco products, most of
which were unopened. Xiong confirmed that this backpack was carried by one of the
women at the time of the February 3, 2019 surveillance. Finally, in the master bedroom,
there were tobacco products.
                                      DISCUSSION

I.     Substantial Evidence Supported the Juvenile Court’s Robbery
       Findings on Counts 2 Through 4
       a.     Standard of Review
       “The same standard of appellate review is applicable in considering the
sufficiency of the evidence in a juvenile proceeding as in reviewing the sufficiency of the
evidence to support a criminal conviction.” (In re Sylvester C. (2006) 137 Cal.App.4th
601, 605, fn. omitted.)
       “In reviewing the sufficiency of the evidence, the appellate court ‘must review the
whole record in the light most favorable to the judgment below to determine whether it
discloses substantial evidence—that is, evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.’” (In re Cheri T. (1999) 70 Cal.App.4th 1400, 1404.) “Substantial
evidence includes circumstantial evidence and any reasonable inferences drawn from that


                                             7.
evidence.” (In re Michael D. (2002) 100 Cal.App.4th 115, 126.) “[O]n appeal all
conflicts in the evidence and attendant reasonable inferences are resolved in favor of the
judgment.” (In re Juan G. (2003) 112 Cal.App.4th 1, 5, fn. omitted.) “‘“‘If the
circumstances reasonably justify the trier of fact’s findings, the opinion of the reviewing
court that the circumstances might also be reasonably reconciled with a contrary finding
does not warrant a reversal of the judgment.’”’” (In re George T. (2004) 33 Cal.4th 620,
631.)
        “[O]ur sole function as a reviewing court in determining the sufficiency of the
evidence is to determine if any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” (In re Michael M. (2001) 86
Cal.App.4th 718, 726, fn. omitted.) “‘“[A] verdict will not be set aside unless the record
clearly shows that upon no hypothesis whatsoever is there sufficient substantial evidence
to support it.”’” (In re Lynette G. (1976) 54 Cal.App.3d 1087, 1094.)
        b.     Analysis
        On appeal, J.B. does not dispute that Palm Bluffs Liquor was robbed on
January 26, 2019 and the Bullard Avenue 7-Eleven and Shaw Avenue 7-Eleven were
robbed on February 3, 2019. Instead, he contends that the juvenile court “erred in finding
[he] was one of the robbers in question .…” (Capitalization omitted.)
        “The sufficiency of the evidence of identification is generally a question for the
trier of the facts.” (People v. Wiest (1962) 205 Cal.App.2d 43, 45.) “In order to sustain a
conviction the identification of the defendant need not be positive.” (Ibid.) “The
identification of the perpetrator of an offense may be established entirely by
[circumstantial] evidence.” (People v. Barnum (1957) 147 Cal.App.2d 803, 805.)
             i.       Robbery of Palm Bluffs Liquor (Count 2)
        The record—viewed in the light most favorable to the juvenile court’s findings—
shows that on January 26, 2019, Sanchez entered and “looked through” Palm Bluffs
Liquor around 10:10 p.m. Ten minutes later, the store was robbed by two armed masked

                                              8.
males. One of the culprits wore pants that were “a blueish [sic] color toward the top” and
“maroon reddish” from “midthigh to below the knees” “with some tears in them in the
thigh area and knee area.” The next day, lottery tickets taken during the robbery were
brought to EZ Mart Liquor by Sanchez and G.G. to be scanned. On February 3, 2019,
during his surveillance of J.B.’s residence, Detective Xiong observed J.B. outdoors
wearing the same unique pants as one of the Palm Bluffs Liquor robbers. (Cf. People v.
Sanford (2017) 11 Cal.App.5th 84, 92 [no evidence showing the defendant wore
distinctive clothing items identified by witnesses during jewelry store heist].) In a
subsequent search of J.B.’s residence, officers found those pants in a bedroom.
Furthermore, a photograph of J.B. and G.G. was extracted from Sanchez’s cell phone.
That image was “taken or modified” on January 26, 2019 at 7:48 p.m., about two and
one-half hours before the robbery. Given these circumstances, a trier of fact could
reasonably conclude that J.B. was one of the two Palm Bluffs Liquor robbers.

            ii.      Robberies of Bullard Avenue 7-Eleven (Count 3) and Shaw
                     Avenue 7-Eleven (Count 4)
       Identity may be inferred from the factual similarities of the charged offenses.
(See, e.g., People v. Vines (2011) 51 Cal.4th 830, 857–858, overruled in part by People v.
Hardy (2018) 5 Cal.5th 56, 104; Alcala v. Superior Court (2008) 43 Cal.4th 1205, 1224;
People v. Miller (1990) 50 Cal.3d 954, 988–989; People v. Haston (1968) 69 Cal.2d 233,
247–250 (Haston).) “To be admissible as modus operandi evidence there must be
common marks which, considered singly or in combination, support the strong inference
that [the] defendant committed [the] crimes.” (People v. Bean (1988) 46 Cal.3d 919,
937.) “The inference of identity, moreover, need not depend on one or more unique or
nearly unique common features; features of substantial but lesser distinctiveness may
yield a distinctive combination when considered together.” (People v. Miller, supra, at p.
987.) At the same time, the features “must be distinctive rather than ordinary aspects of
any such category of crime.” (People v. Bean, supra, at p. 937.)


                                             9.
       The record—viewed in the light most favorable to the juvenile court’s findings—
shows that on February 3, 2019, three males robbed the Bullard Avenue 7-Eleven at
around 4:00 a.m. and then the Shaw Avenue 7-Eleven at around 4:20 a.m. There were
numerous similarities between these robberies and the Palm Bluff Liquors robbery on
January 26, 2019. Each incident took place in Fresno under the cover of darkness and
involved at least two armed masked perpetrators, the subjugation of workers on duty, and
the theft of money and lottery tickets. We do not believe these common marks alone are
“of that distinctive nature necessary to raise a logical inference” that J.B. was one of the
7-Eleven robbers because “[i]t is common knowledge that each … of the[se] indicated
marks are shared … by very many armed robberies.” (Haston, supra, 69 Cal.2d at
p. 248.) However, the consideration of these marks in combination with other more
conspicuous features supports that inference. First, in all three robberies, there was the
presence of a semiautomatic handgun replica with a “silver top.” In the search of J.B.’s
residence, officers found that item in the living room. (Cf. People v. Vines, supra, 51
Cal.4th at pp. 847, 857–858 [ammunition as circumstantial evidence of identity].)
Second, and perhaps more significantly, Sanchez—J.B.’s associate—participated in all
three robberies. As noted, she cased Palm Bluffs Liquor 10 minutes before it was robbed
by J.B. and another accomplice on January 26, 2019 and then brought the stolen lottery
tickets to be scanned at a different liquor store on January 27, 2019. On February 3,
2019, data from the tracking device established that Sanchez’s Honda was parked near
the Bullard Avenue 7-Eleven and the Shaw Avenue 7-Eleven at the times of their
respective robberies. Stolen items inadvertently discarded were recovered close to these
parking spots. Following the robberies, the Honda stopped at J.B.’s residence before
returning to Sanchez’s residence. On February 5, 2019, after Sanchez was arrested,
officers searched her vehicle and found a blue Champion jacket that resembled the one
worn by one of the 7-Eleven robbers as well as lottery tickets that had been stolen from
the Bullard Avenue 7-Eleven. “It is clear that [Sanchez’s] presence … is a mark whose

                                             10.
distinctive nature tends to differentiate [the charged robberies] from other armed
robberies. There is only one [Sanchez], and h[er] conjunction with [J.B.] in [the Palm
Bluffs Liquor robbery], together with h[er] [unequivocal] participation in the [two 7-
Eleven] robberies …, supports the inference that [J.B.] … was h[er] accomplice in those
[7-Eleven robberies].” (Haston, supra, at p. 249.)
       We also point out that the three 7-Eleven perpetrators took lottery tickets and
tobacco products; at least one of the perpetrators wore blue gloves; and officers found
countless lottery tickets, tobacco products, and blue gloves in J.B.’s residence.
            iii.       Flight
       Lastly, the record—viewed in the light most favorable to the juvenile court’s
findings—shows that on February 5, 2019, when law enforcement instructed J.B. to exit
his residence, he fled, snuck into a neighbor’s garage, and tried to hide inside a dryer.
“Evidence of flight supports an inference of consciousness of guilt and constitutes an
implied admission.” (People v. Brooks (1966) 64 Cal.2d 130, 138; see People v. Bigham
(1975) 49 Cal.App.3d 73, 78 [the defendant’s flight when confronted by uniformed
police and spontaneous exclamatory statement “‘Jesus Christ, the cops’” indicative of
consciousness of criminal involvement].)
            iv.        Conclusion
       In view of the foregoing circumstances, we conclude that substantial evidence
supported the juvenile court’s robbery findings on counts 2 through 4.

II.    The Purported Five-day Delay in the Juvenile Adjudication Did Not
       Result in a Miscarriage of Justice
       a.         Background
       On March 6, 2019, the juvenile court denied the prosecutor’s motion to transfer
J.B. from juvenile court to a court of criminal jurisdiction.
       On March 18, 2019, J.B. waived time for the jurisdiction hearing for “+10” court
days from April 3, 2019. On April 3, 2019, J.B.’s counsel was appointed and the matter


                                             11.
was continued to April 5, 2019. On April 5, 2019, J.B.’s counsel’s request for a
continuance “to reset adjudication” was granted. Adjudication was set to commence on
April 15, 2019. On April 8, 2019, the date for the jurisdiction hearing was vacated and
the proceedings were stayed pending an order from the Fifth District Court of Appeal on
the prosecutor’s writ petition regarding the juvenile court’s denial of the transfer motion.
The petition was denied. The stay was lifted on November 25, 2019.
       A hearing on remittitur was held on December 3, 2019. The juvenile court
reinstated criminal proceedings against J.B. J.B.’s counsel remarked:

       “[O]n March 18 of 2019 … [J.B.] waived time for his jurisdictional hearing
       to April 3rd of 2019 plus 10. I was appointed on [J.B.]’s case on April the
       4th, made my first appearance in court on April the 5th. No additional time
       waivers were granted. The stay was granted on April 8th of 2019 so we
       were three court days into the 10-day period at the time when the stay was
       issued on April 8th. The stay was then lifted on November 25th. So five
       court days had elapsed, including today, from that date which means in my
       calculations, we should be on day eight of the 10-day period and that the
       case would time out on December the 5th. And so I would be asking to set
       it on December the 5th and we should proceed expeditiously.”
The prosecutor responded:

              “It’s the People’s position when the stay was originally put into
       place by the Fifth District Court of Appeal, the court here lost jurisdiction
       regarding the timeout period for the adjudication. When the matter got
       placed on calendar for today, it’s the People’s position that … when we
       show up today, it’s to set a new adjudication date with a new timeout being
       an additional plus 15 court days. [¶] … [¶]

               “The issue with setting it on [December] 5th is that the People need
       at least five business days to get subpoenas issued to witnesses and law
       enforcement personnel. So it’s a difficulty running into that as well as
       arranging witnesses to come testify at the adjudication so it’s putting the
       People in a very tough position as well. So we would be asking that at the
       very minimum … we set an adjudication date with the idea of being plus 10
       court days from the timeout date from today.”




                                             12.
The juvenile court commented:

                “All right. Well, I think we have two options. One, my experience
       has been that once the stay is lifted, it goes back to the original time period
       which would be jurisdiction must be set within 15 court days if they are in
       custody. The Court can set it within 10 days or even 7 days if that would
       accommodate the parties[,] but I don’t have any authority one way or the
       other. It’s just been my understanding and practice … that once the stay is
       lifted, the original time periods resume[,] not what was in effect at the time
       the stay was ordered[,] because I do believe the People have a right to have
       at least some time to subpoena witnesses .…”
Following additional arguments by counsel, the court pronounced:

       “I do believe because there’s been no authority given as to each of your
       positions and the time that’s available, I think the most reasoned decision
       … is to go with the seven day statutory time allow[ed] to continue the
       matter once you pass the original jurisdiction date unless there’s a specific
       time waiver which, in this case, there hasn’t been. So I think that would put
       us to the 12th as the timeout. The most appropriate thing to do would be to
       set it for the 10th, again, this being no surprise that the opinion would be
       coming out on [November] 25th and [counsel] on behalf of [J.B.] would be
       requesting an adjudication date as soon as possible and the representation
       that the People need at least five days. I think they can proceed today with
       making sure subpoenas get out which would give them at least the five
       court days to insure [sic] subpoenas are properly issued.”
       The jurisdiction hearing commenced on December 10, 2019.
       b.     Analysis
       Courts recognize a minor’s right to a speedy adjudication in juvenile delinquency
proceedings. (In re Chuong D. (2006) 135 Cal.App.4th 1303, 1309 (Chuong).)
“Moreover, the statutory provisions establishing the juvenile delinquency process include
very specific deadlines for processing a wardship petition.” (Ibid.) For instance, “[i]n
the case of a minor detained in custody at the time of the filing of the petition, the petition
must be set for hearing within 15 judicial days from the date of the order of the court
directing such detention.” (Welf. & Inst. Code, § 657, subd. (a)(1).)




                                             13.
       J.B. argues that the juvenile court “erroneously and prejudicially granted the
prosecution’s request for five additional days in which to prepare for [the] adjudication.”
(Capitalization omitted.) He reiterates his counsel’s contention below that the timeout
date was December 5, 2019. The Attorney General disagrees, reciting the prosecutor’s
contention below that “the statutory time to bring a matter to adjudication reset[s] after a
previously imposed stay [i]s lifted.” Both sides appear to concede that there is no legal
authority addressing the effect of a stay on the requirement to set a juvenile hearing
within a statutorily prescribed period. We need not resolve this issue.
       Even assuming, arguendo, that the juvenile court erroneously delayed the
adjudication by five days, “the speedy trial violation, in and of itself, does not entitle
[J.B.] to a reversal of the court’s order.” (Chuong, supra, 135 Cal.App.4th at p. 1311.)
“[O]n appeal after a judgment of conviction, a defendant must show more than an
erroneous ruling of the trial court. Unless he seeks immediate relief by way of a
prerogative writ, the defendant must show that the error resulted in a miscarriage of
justice, within the meaning of article VI, section 13 … of the state Constitution, i.e., he
must convince the appellate court that the delay, in some material way, affected his
ability to present a defense to the charge [citation].” (People v. Rodriguez (1971) 15
Cal.App.3d 481, 484, fn. omitted; see Chuong, supra, at p. 1311.) The record before us
“indicates no such prejudice” to J.B. (People v. Rodriguez, supra, at pp. 484–485.)
Furthermore, in his briefs, while J.B. repeatedly asserts that the delay was prejudicial, he
never specifies why. “Consequently, we reject his claim that the court’s order must be
reversed based upon the violation of his speedy trial right.” (Chuong, supra, at p. 1312.)2




2      Accordingly, we need not address either J.B.’s alternative claim of ineffective assistance
of counsel or the Attorney General’s claim of forfeiture.


                                               14.
                                   DISPOSITION
     The juvenile court’s adjudication and orders are affirmed.




                                                                  MEEHAN, J.
WE CONCUR:




POOCHIGIAN, Acting P.J.




DeSANTOS, J.




                                         15.